Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the formation of the photoresist on the output mirror, but claim 3 recites the optical structure is 1-50 microns form the output mirror.
Claim 1 requires the formation of the photoresist on the output mirror, but claim 4 recites the presence of an intermediate layer. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kelkar et al. “Nanopatterning on optical fiber and laser diode facet with dry resist” J. Vac. Sci Technol. A Vol. 22 pp 743-746 (2004). 
Kelkar et al. “Nanopatterning on optical fiber and laser diode facet with dry resist” J. Vac. Sci Technol. A Vol. 22 pp 743-746 (2004) illustrates in figures 3 and 4, diffractive elements fabricated directly on the facet of a laser diode using a photoresist and e-beam exposure. The fabrication of similar structures on the end of an optical fiber is illustrated in figures 1 and 2.
There are no artifacts of the exposure process which can be tied back to the exposure process. Simple structures bounded by the claims and are materially the same can be made by multiphoton or conventional exposure processes. 

Claims 1,2,9,10,14,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Thomas et al., “In situ fabricated 3D micro-lenses for photonic integrated circuits” Opt. Express. Vol. 26(10) pp 13436-13442 (05/2018).
Thomas et al., “In situ fabricated 3D micro-lenses for photonic integrated circuits” Opt. Express. Vol. 26(10) pp 13436-13442 (05/2018) describes coating a diode laser including the facet of the laser with IP dip photoresist and the imaging of the resists using two photon lithography with a Nanoscribe GmbH apparatus to form lenses on the laser facets.  The result is illustrated in figures 2 and 3.  The fabrication of each lens took 25 minutes at a 100m/s scan speed (page 13441).

    PNG
    media_image1.png
    324
    657
    media_image1.png
    Greyscale

This rejection could be overcome by perfection of priority.

Claims 1,2,9,10,14,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013)
Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013) describes coating an SU-8 photoresist directly on the unpackaged VCSEL (vertical cavity surface emitting laser) it was then exposed using a femtosecond laser and developed (experiments section, page 270)

Claims 1,2,9,14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ueno et al., JP 09-243869. 
Ueno et al., JP 09-243869 (with machine translation) in example 1 describes a substrate with a semiconductor laser, light receiving element and optical fiber affixed to it.  This is then immersed in a solution of 2,2-bis(4-glycidyloxyphenyl)hexafluoropropane and a diphenyliodonium triflate photoinitiator/photoacid generator. The laser beam was then scanned and the substrate raised or lowered to form a three dimensional waveguiding structure optically connecting/bonding the different elements in the photosensitive material (original at [0019]). Examples 2-8 are similar, but change either the photoacid generator or the epoxy monomer (original at [0020-0026]. Examples 9-13 use diacrylate monomers and photoinitiators for these (original at 0027-0031]) . 
	The waveguiding structure redirects the light by reflection.

Claims 1,2,9,14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by de Jong et al., 20160356971.
de Jong et al., 20160356971 teaches with respect to figures 3-5, a substrate (20) with a chip (10) formed thereon coated with a photoresist (2), where a laser beam (40) is focused at different depths of the resist to selectively polymerize it within the focal volume. The remainder is then developed away. Various photopolymerizable materials can be used [0058-0064]. This may include an optoelectronic element (50) such as a VCSEL, photodiode, laser diodes, photodetectors or other devices emitting or detecting electromagnetic radiation [0043] as illustrated in figures 4 and 5. 
	The position of the examiner is that one reading the description of the process taught with respect to figures 3-5, would immediately envision embodiment where the optoelectronic element is a laser diode or a VCSEL based upon these being two of the four specifically disclosed optoelectronic elements in the specification at [0043]
	If this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to modify the processes disclosed with respect to figures 3-5 by using these where the chip (10) includes laser diodes or VCSELs as optoelectronic elements based upon the teachings at [0043]. 
The waveguiding structure redirects the light by reflection.
Claims 1,2,9,14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Halderman et al., 20160072585.
Halderman et al., 20160072585 illustrates in figures 1-3, a substrate (1) with a diode laser (14) with an emitting face (18) connected to one or more optical fibers (2) by a photopolymerized waveguide (33). Figure 4 is similar but illustrates an embodiment where the laser is a VCSEL (7) with an emitting surface (10). Figure 6 is similar but illustrates an embodiment where the laser (29) with an emitting surface (10) on the side. See also figure 7 and 9.  Figure 11-16  illustrate the process of making these where a photopolymerizable composition (40) is applied between the laser (29) and optical fiber (2,3) and is exposed using a laser so that polymerization occurs in the focal volume. This uncured material is developed away and reflected by a cladding material which is cured by a heat or a exposure with a different wavelength [0044-0057]. 
The waveguiding structure redirects the light by reflection.

Claims 14,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Cohen et al. 3932184.
Cohen et al. 3932184 describes the formation of microlenses form photoresist applied directly to the rectangular light emitting regions of the laser (6/29-43). Useful resist are disclosed (3/20-65)

Claims 14,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fujiie JP 01-161792 
Fujiie JP 01-161792 (machine translation attached)  illustrates with respect to figure 3, a negative resist (4c) coated on the end face (2) of the semiconductor laser (3), which is exposed using the laser emission and the unexposed portions are developed away and another resin coated (original at 4/lower right to page 5/upper left)

Claims  1-4,9,10,14,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita 4920075, in view of  Cohen et al. 3932184 and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013) .
Morita 4920075 teaches with respect to figure 1, a vertical emission laser with a 2 micron thick protective layer (20) of silicon dioxide, overcoated with a low melting glass  (22). The low melting glass is patterned photolithographically using a resist to form the pattern shown in figure 2. The low melting glass is then is then reflowed to form the lens shape of figure 3 (2/21-3/31)
	It would have been obvious to one skilled in the art to modify the process of Morita 4920075 by forming the desired lens structure in the photoresist using the process of Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013) which removes the need for the low melting glass and the reflow heating with a reasonable expectation of success based upon the formation of lens structures on laser diode devices in Cohen et al. 3932184 and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013).
Claims  1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016), in view of  Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and Li et al., “Direct integration of aspherical microlens on vertical-cavity surface emitting surface for beam shaping”, Opt. Commun. Vol. 300 pp 260-273 (2013).
Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016) describes the use of a single layer of resist and multiphoton exposure to form several different singlet lenses which form a compound lens with a support shell (page2). The formation of these directly on imaging sensors and imaging fibres is disclosed (page 5, see particularly figures 5 and 6.). The use of the doublet or triplet lens system is shown to have improved resolution over singlet lenses in figure 2 and improved chromatic aberration in figure 4. The openings allow ALD to be used to form antireflection coatings (page 2/right column)
Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) teaches the formation of lenses directly on LED chip emitting surfaces using a dip-in photolithography process where the patterns are directly written using a FS laser apparatus (Photonic professional GT Nanoscribe GmbH) (page 3030, right column). The details of the process are found in reference 9 {Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016)} . This process allows direct fabrication on the emitting areas of LEDs or VCSELs and well as optical fibres, or sensors (page 3029, left column).
	It would have been obvious to one skilled in the art to modify the process of Gillibl et al., “Two-photon direct laser writing of ultracompact multi-lens objectives”, Nature Photonics (8 pages) (06/2016) by forming the doublet and triplet lenses disclosed having improved resolution and chromatic aberration directly on diode laser emitting surfaces based upon the direction to the technique in Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016), the discussion of the formation of lenses directly on the emitting areas of LEDs or VCSELs in Thiele et al., Ultra-compact on-chip LED collimation optics by 3D femtosecond direct laser writing”, Opt. Lett., Vol. 41(13) pp 3029-3032 (07-2016) and the formation of photopolymer based singlet lenses on directly on the unpackaged VCSEL

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kroner “Integrated focusing photoresist microlenses on AlGaAs top-emitting VCSELs”, Annual report 2004, optoelectronic department, Univ. Ulm (6 pages) (2004) teaches a lens formed directly on VVSEL lens (see figure 1, page 1)

    PNG
    media_image2.png
    141
    457
    media_image2.png
    Greyscale

Atta et al. 20130177697 teaches two photon polymerization to connect devices.
Eda et al. 5728509 teaches forming a lens pattern on an optical device and then using to pattern wise etch the device (figures 1-4). This can be done directly on the laser faces in an array of lasers (8/6-64). 
Zukauskas et al., “Improvement of the fabrication accuracy of fiber tip microoptical components via mode field expansion”, JLMN Vol. 9(1) pp 68-72 (2014) teaches lenses formed with integral spacers/pillars on optical fiber ends. 

    PNG
    media_image3.png
    434
    437
    media_image3.png
    Greyscale

Lindenmann et al., “Photonic wire bonding: A novel concept for chip-scale interconnects”. Opt. Expr. Vol. 20(16) pp 17667-17677 (07/2012) describes forming three dimensional waveguides as optical interconnects using two photon polymerization (see figure 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 4, 2022